Citation Nr: 0010310	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture to the right third and fourth metacarpal bones 
(major hand), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1976, 
from December 1978 to August 1982, and from July 1987 to 
October 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a compensable rating for 
residuals of fracture to the right third and fourth 
metacarpal bones.  A rating decision in February 1998 
increased the evaluation for this disability to 10 percent, 
effective July 1994.  The veteran has continued the appeal.

The Board further notes that it previously remanded this 
matter in June 1998 for the purpose of permitting the 
regional office (RO) the opportunity to adjudicate the issue 
of entitlement to service connection for residuals of right 
second metacarpal fracture, which the Board had determined be 
reasonably raised by the record and inextricably intertwined 
with the issue on appeal.  The Board observes that the RO 
adjudicated such a claim in a rating decision in September 
1998, and that the record does not reflect the filing of a 
notice of disagreement with this decision.  While the 
veteran's service representative expresses dissatisfaction 
with the September 1998 rating decision in a March 2000 
Department of Veterans Affairs (VA) Form 1-646, the Board 
finds that this may not serve as a notice of disagreement as 
it was filed more than one year following the September 1998 
rating decision.  38 C.F.R. § 20.302(a) (1999).  Therefore, 
the Board finds that the issue of entitlement to service 
connection for residuals of right second metacarpal fracture 
is not a subject for current appellate review.  As to the 
issue of entitlement to an increased evaluation for residuals 
of fracture to the right third and fourth metacarpal bones 
(major hand), the Board finds that the action requested by 
its remand has been accomplished, and that this matter is now 
ready for appellate consideration.




FINDING OF FACT

Residuals of fracture to the right third and fourth 
metacarpal bones (major hand) are manifested by symptoms 
which do not more nearly approximate unfavorable ankylosis.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
residuals of fracture to the right third and fourth 
metacarpal bones (major hand), have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5219 and 5223 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rule is observed: With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223, Note (3) (1999).  Favorable ankylosis 
of two digits of one hand, namely of the middle and ring 
fingers, warrants a 10 percent rating for major and minor 
hand ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5223 
(1999).  A finding of limitation of motion of less than 1 
inch (2.5 centimeters) in either direction is not considered 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a) 
(1999).

Unfavorable ankylosis of two digits of one hand warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5219.  

A review of the history of this disability reveals that 
service connection was granted with a noncompensable rating 
for residuals of fracture of the right third and fourth 
metacarpals by a November 1994 rating decision based on 
service and private medical records, and VA medical 
examination.  Service medical records were found to show that 
the veteran fractured the right third and fourth metacarpals 
in February 1976.  

Private medical records for the period of June to July 1993 
reflect that in July 1993, the veteran complained of right 
hand pain and a history of fractures to the right hand in 
1975.  More specifically, he complained of pain in the dorsal 
and distal mid metacarpal area for the previous few weeks 
which was described as a dull ache, especially at night, and 
also with movement and gripping.  A small bump and swelling 
was noted at the proximal right second metacarpal, and the 
history was noted to consist of fractures of the distal mid 
metacarpal in 1975.  A prominent bone was observed at the 
proximal third metacarpal with full range of motion and 
minimal tenderness.  The diagnosis included right hand 
pain/strain versus arthralgia versus traumatic arthritis.  

VA medical examination in September 1994 revealed that the 
veteran reported a history of fracturing the right second, 
third and fourth metacarpals in service while adjusting a 
wheel attachment on a truck, and later, as a result of a fall 
in the snow.  A the time of the examination, it was noted 
that the veteran was right-handed and that he complained of 
frequent daily pain in the right hand precipitated by daily 
use, especially by writing and activities which required 
prolonged use of the right hand.  The right hand was also 
noted to fatigue easily.  There was also constant tenderness 
over the second and third metacarpals on the posterior aspect 
of the hand.  Prolonged pain was reported in the right hand 
following any activity involving a pounding action of the 
hand.  The right hand was also noted to be weaker than the 
left.  It was noted that the fracture to the right fourth 
finger was located at the proximal interphalangeal joint and 
that the symptom associated with this fracture was occasional 
pain at this joint in cold weather.  

The veteran's subjective complaints were pain, weakness, and 
easy fatigability of the right hand, and tenderness of the 
posterior aspect of the right hand.  Objectively, there was a 
bony deformity with prominence palpable over the posterior 
aspect of the right second and third metatarsals and a slight 
prominence of the lateral aspect of the right fourth 
metatarsal.  There was also some difficulty with dexterity in 
the right hand and grip strength was 4 out of 5 in the right 
hand.  There was pain after gripping with the right hand.  On 
thumb to finger testing, the thumb was able to approximate 
the second, third, and fourth fingers, but was 1 centimeter 
(cm) off from approximating the tip of the right fifth 
(little) finger.  On fingertip to palmer crease testing, the 
right index, middle, ring, and little fingers missed the mid 
palmer crease by 1 cm.  X-rays of the right hand were 
interpreted to reveal essentially negative findings.  The 
diagnosis was residuals of fracture of the right second and 
third metacarpals; status post fracture of the right fourth 
proximal interphalangeal joint; weakness, tenderness, pain, 
and decreased dexterity of the right hand.  

At the time of the November 1994 rating decision, the RO 
noted that while the September 1994 VA examination report 
revealed that the veteran related that he also fractured his 
right second metacarpal in service, there was no objective 
evidence of this in service medical records.  As a result, 
the RO only granted service connection for residuals of 
fracture to the right third and fourth metacarpals.

In a statement in support of his claim, dated in April 1995, 
the veteran reported that he had knotty bumps on his hand 
which were residuals of fracture he incurred in the military, 
and that this "arthritis" prevented him from writing or 
typing except for short periods of time.  

At the veteran's personal hearing in July 1995, the veteran 
indicated that he injured his right hand on two occasions in 
service, and that following his second injury, the hand was 
X-rayed, and he was told that he had broken two metacarpals 
(transcript (T.) at pp. 2-3).  Subsequent evaluation revealed 
that he had also broken a third finger, although the veteran 
acknowledged that there was no evidence of this on any report 
in service medical records (T. at p. 3).  The veteran 
indicated that the condition of his right hand had gotten 
worse (T. at p. 3).  He also indicated that he could not use 
his right hand as he could before, noting that there was 
difficulty using tools, gripping motion caused pain, it would 
ache following use, prolonged use would result in pain, and 
he was very prone to fatigue (T. at pp. 3-4).  There was also 
a pronounced bump on the top of the hand that he believed the 
pain came from (T. at p. 4).  He had difficulty with twisting 
off the tops of jars and although he was able to close his 
hand all the way into a fist, he could do so only "lightly" 
(T. at p. 5).  

At the veteran's hearing before a traveling member of the 
Board in April 1998, the veteran acknowledged that his injury 
in service had reportedly involved fractures to the third and 
fourth metacarpals of the right hand (T. at p. 7).  At this 
time, the veteran reported that his right hand disability was 
affecting his ability to do the writing and typing associated 
with preparing legal administrative decisions (T. at p. 8).  
Typing would affect his second, third and fourth metacarpals, 
but especially the third, which would fatigue easily, and he 
also indicated that there were big lumps on the hand where 
there would be a little numbness from just above the knuckle 
into the little finger (T. at pp. 8-9).  Rather than a 
shooting pain, the veteran described an aching pain which 
would sometimes awaken him at night (T. at p. 10).  He also 
noted that he could grasp an object for an extended period as 
long as he was not exerting a lot of pressure for a long time 
(T. at p. 10).  The veteran indicated that he took aspirin 
and Tylenol for his right hand pain on a daily basis (T. at 
p. 11).  

An April 1999 VA medical examination revealed that the 
veteran was right-handed and that his occupation involved a 
lot of writing and keyboard activity which bothered his hand.  
The veteran noted that following his second injury in 
service, there were X-rays which noted the fracturing of 
metacarpals and that he was placed in a splint for four 
weeks.  At the time of his last military assignment in 1987, 
there was continuing right hand pain, but he was able to do 
full duty.  The pain had always been mainly at the bases of 
several metacarpals, right near the wrist.  Current symptoms 
included chronic pain at the bases of several metacarpals 
with feelings of slight tightness in the fingers on prolonged 
use.  The veteran also noted that he tended to drop things 
from the right hand and had occasional numbness in the ulnar 
three digits, and that the right hand felt weak.  Although 
the veteran reportedly noted weakness and poor coordination, 
he denied easy fatigue.  Flare-ups were indicated to be the 
most troublesome following any repetitive manual activity, 
including typing, and occurred on a daily basis.  

Physical examination revealed some tenderness on the radial 
aspect of the wrists, worst on the right.  Deformity was also 
noted at the base of the metacarpals.  This was described as 
some prominence dorsally at the metacarpal bases, involving 
the index, middle and ring metacarpals.  The dorsal 
prominence was 2 millimeters (mm) at the index, 3 mm at the 
middle, and 1 mm at the ring.  There was also some mild pain 
in the right hand with movements, and the thumb metacarpal 
had some moderate tenderness on the right in the distal one-
third.  There was no swelling at that bone.  Sensation and 
intrinsic muscle functions were okay in both hands, and the 
veteran's ulnar nerve was nontender at both elbows.  Carpal 
tunnel signs were negative at both wrists.  Hand motion 
allowed full extension of 10 digits and there was full 
flexion of 8 fingers.  Pulp to palm distance was zero for 8 
fingers with metacarpal phalangeal joints straight and 
flexed.  There was full opposition and flexion of two thumbs 
and no swelling of either hand other than the prominence 
noted above.  The deformity was noted to be at the joint 
between the metacarpal and carpal bones.  There had been some 
subluxation at this joint area, and it apparently included 
some fracturing, as the veteran was told in the military.

The examiner estimated that at least some degenerative 
changes would be revealed on X-rays.  The assessment was that 
the right wrist was clinically okay other than with the pain 
where the wrist met the metacarpals.  The examiner also found 
that there was right hand pain associated with the bases of 
several metacarpal bones at the carpal-metacarpal joint where 
there was also some tenderness and deformity.  A history of 
fracture subluxation of these joints was noted in the 
military.  Continued symptoms were diagnosed as bothersome 
scarring, chronic synovitis, and some probable post-traumatic 
degenerative arthritis, which involved the bone and joint, 
and specifically, the index, middle and ring metacarpals.  A 
separate problem was identified as some tenderness at the 
right thumb metacarpal, which was diagnosed as muscular 
strain.  

The examiner commented that the veteran's subjective symptoms 
were represented by a 3/4 inch increase in pulp-to-palm 
distance for all four fingers of the right hand.  It was also 
noted that the veteran's flare-up problems would be 
represented by a 1 inch increase in pulp-to-palm distance for 
the same four fingers.  The alternative was indicated as a 
symbolic decrease in flexion of the metacarpal phalangeal 
joint of each of these fingers of 30 degrees.  The flexion of 
these joints was noted to currently be at 95 degrees.  


II.  Analysis

The Board has reviewed the evidence of record and notes that 
previous VA medical examination in September 1994 revealed 
that on fingertip to palmer crease testing, the right middle 
and ring fingers missed the mid palmer crease by 1 cm.  In 
addition, after noting that there was essentially no 
limitation of motion in these fingers, the most recent VA 
examiner in April 1999 made an effort to account for the 
veteran's subjective symptoms and complaints of flare-ups 
when he concluded that a 3/4 inch increase in pulp-to-palm 
distance would account for the veteran's subjective symptoms 
and that a 1 inch increase would account for the veteran's 
flare-up problems.  This examiner similarly made a further 
effort to account for the veteran's subjective symptoms by 
finding that a symbolic decrease in flexion of the 
metacarpophalangeal joint would be 30 degrees as opposed to 
actual flexion of 95 degrees.  Thus, while the Board 
appreciates the efforts of the more recent VA examiner to 
represent the veteran's subjective complaints by the 
modification of his clinical findings, the Board is 
constrained to find that the actual limitations imposed by 
the right middle and ring fingers do not more nearly 
approximate unfavorable ankylosis of the right hand which is 
required for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5219.  38 C.F.R. § 4.7.  Therefore, an 
increased evaluation for this disability is not warranted.

In fact, since the veteran is not actually precluded from 
coming within less than one inch of the middle of the palm 
with respect to both his right ring and little finger, the RO 
could have found that his disability was noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a).  However, 
the Board notes that the evidence clearly shows that the 
veteran experiences pain, weakness, tenderness, and moderate 
deformity in the right middle and ring fingers (3 mm and 1 mm 
prominence respectively) with a recent finding of probable 
post-traumatic degenerative arthritis of the right index, 
middle and right fingers, and 38 C.F.R. § 4.59 (1999) 
provides guidance that actual painful motion is to be 
recognized by minimum compensable rating for the joint.  
Under the schedule, the ratings for degenerative arthritis 
include a minimum rating of 10 percent under Diagnostic Codes 
5003 and 5010, and the Board is further permitted to consider 
functional pain on use.  See 38 C.F.R. §§ 4.40, 445 (1999).  
Functional pain on use is clearly demonstrated by the 
veteran's report of fatigue and pain following activities of 
writing and typing associated with the veteran's current 
occupation.  Therefore, while the Board finds that the 
current rating of 10 percent for the veteran's disability is 
correct, it further finds that the evidence provides no 
support for a rating in excess of that currently assigned.  

The Board further finds that a separate rating for arthritis 
of the right middle and ring fingers would not be appropriate 
as there is little actual limitation of motion and it is 
therefore the veteran's pain on use which has justified a 10 
percent evaluation.  Consequently, to find the veteran 
entitled to a separate compensable rating for the same 
symptoms would constitute pyramiding which is prohibited 
under 38 C.F.R. § 4.14 (1999).  In addition, while the 
veteran has complained of numbness associated with this 
disability, recent examination did not reveal any objective 
neurological findings in support of these complaints.  Thus, 
a separate or increased rating based on neurological 
symptomatology is also not indicated.  

Finally, while the Board observes that the most recent VA 
examiner did assess that the veteran's continued symptoms 
included bothersome scarring, there are no complaints of pain 
and/or tenderness associated with any scar of the right 
middle and ring fingers so as to permit a separate 10 percent 
rating for tender and painful scar pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  Moreover, as the 
veteran's current 10 percent evaluation for his disability 
already takes into account his functional limitation on use, 
a separate 10 percent rating for a scar of the right middle 
and ring finger based on limitation of the part affected 
would also not be permitted under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).  38 C.F.R. § 4.14.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture to the right third and fourth 
metacarpal bones (major hand), is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


